UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6510


LENNELL HOLLOMAN,

                  Plaintiff – Appellant,

             v.

JUDGE BROWN, Judge,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:09-cv-00020-RBS-TEM)


Submitted:    August 26, 2009              Decided:   September 24, 2009


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lennell Holloman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lennell   Holloman      appeals    the   district     court’s   order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2006).       We have reviewed the record and find that

this appeal is frivolous.           Accordingly, we dismiss the appeal

for   the   reasons   stated   by    the    district     court.    Holloman     v.

Brown, No. 2:09-cv-00020-RBS-TEM (E.D. Va. filed Jan. 21, 2009;

entered Jan. 22, 2009).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court     and     argument    would   not    aid   the

decisional process.

                                                                        DISMISSED




                                       2